Title: Description of Thomas Jefferson’s Dinner with the 19th Virginia Militia Regiment, 20 [October 1809] [document added in digital edition]
From: 
To: 


          
          
     20 Oct. 1809
            
          On Friday the 20th, the officers of the 19th Regiment were attending their Drill-Muster, on the Capitol Square. It was not known to them until about ten o’clock in the morning, that Mr. Jefferson had arrived in town on the preceding night. With one consent it was determined that a deputation of officers should wait on him, on behalf of the whole, and invite him to dine with them at four o’clock on that day. The invitation being accepted, at the hour for dinner, Mr. Jefferson, (accompanied by the Governor, Dr’s. Hare and Jones, of the Council; Col. Monroe, and Col. Skipwith, Mr. Thweat and Mr. Baker,) was escorted from the Swan, by 4 officers, received and conducted thro’ the files of the officers to the dinner. The Commandant of the Regiment presided, assisted by Maj. Tompkins.—During, and at the close of the repast, the following volunteer Toasts were drunk:
          The President of the U.S.—The guardian of our national rights and honor.
          The Spirit of ’76—While we cherish that, we shall continue to honor our fathers.
          The Memory of General Washington.
          Our Revolutionary Victories—Whilst humanity bled, a Tyrant trembled.
          By Mr. Jefferson. The Militia of the U.S.—The bulwark of our Independence.
          Mr. J. having retired—by the President.
          Our illustrious guest, Thomas Jefferson, late P. of the U.S. and one of the surviving Fathers of our Republic.
        